Citation Nr: 0312800	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a compensable evaluation for a 
degenerative meniscus tear of the left knee from January 30, 
1996.

3.  Entitlement to an evaluation in excess of 10 percent for 
a degenerative meniscus tear of the left knee from March 3, 
1997 to July 22 1997 and from September 1, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by 
which the RO granted service connection for a degenerative 
meniscal tear of the left knee and assigned a noncompensable 
disability rating from January 30, 1996.  The RO denied 
service connection for a right knee disorder as not well 
grounded.  The veteran appealed these decisions.  During the 
course of the appeal the RO, by a June 1998 rating decision, 
increased the disability rating for the left knee to 10 
percent effective from March 3, 1997.  A 100 percent rating 
was assigned from July 22, 1997 for post-surgery 
convalescence.  From September 1, 1997 a 10 percent 
disability evaluation was assigned.  This matter was 
previously before the Board in April 2000 and was remanded 
for additional development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, and 
because the RO has staged the ratings in this case, the Board 
has characterized the rating issues on appeal as set forth on 
the preceding page.




REMAND

By letter dated in March 2003, the Board notified the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Thereafter, the United States Court 
of Appeals for the Federal Circuit, in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  Consequently, a remand to the RO to cure 
the procedural defect is required.  

As noted above, in April 2000 the Board remanded this matter 
to the RO for additional development to include obtaining a 
VA orthopedic examination, in part, to determine the 
relationship, if any, between any right knee disorder and the 
veteran's military service.  In this regard, the examiner was 
asked to provide an opinion as to whether it is at least as 
likely as not that the veteran's current right knee 
symptomatology can be attributed to service or to the 
service-connected left knee disability.  

In response to the remand request a VA orthopedic examination 
was conducted in January 2001.  The resulting report noted 
that the veteran felt that the right knee disorder was 
related to a right ankle injury incurred during service and 
prior to the left knee injury.  The examiner opined that 
although it did not appear that the right knee difficulty 
resulted from the left knee disability, it was directly 
related to the previous injury that "occurred possibly while 
serving in the military."  Given that there is no right knee 
injury noted in the service medical records, presumably the 
examiner was referring to the right ankle injury reported by 
the veteran.  The examiner explained that the conclusion is 
partially based on the fact that the right knee was taken 
care of before the left knee and both of them had been giving 
the veteran clinically similar problems for many years.  The 
examiner's final opinion was that the mild degenerative 
changes in the medial compartment and patellofemoral joint of 
each knee had some direct correlation to his military 
service.  The right knee problems were not created by the 
left knee.  Rather, according to the examiner, the right knee 
problems were the product of the veteran's time serving in 
the military.  

Since this matter must be remanded for other purposes, 
further clarification of the VA examiner's medical opinions 
would be helpful to a fair resolution of the veteran's 
claims.  In particular, while the examiner saw no connection 
between the left knee disability and the right knee problems, 
it is not clear whether the examiner considered the right 
knee disorder at least as likely as not related to the right 
ankle injury documented in a December 1978 service treatment 
record.  Furthermore, the report suggests that the right knee 
disorder is related to an injury that possibly occurred 
during military service, but does not indicate the event-
such as a right ankle injury-that caused the right knee 
problems.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claims and what portion of the 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The same examiner who conducted the 
January 2001 VA orthopedic examination, 
if possible, should be asked to provide a 
supplemental report clarifying the 
etiology of the right knee problems.  At 
the outset, the examiner should indicate 
that he has reviewed the claims file, 
including the veteran's service medical 
records, the previous VA examination 
reports, and the October 1996 VA hospital 
discharge summary relating to the 
veteran's right knee arthroscopy.  
Thereafter, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that a right knee 
disorder is related to the veteran's 
period of military service, including 
events coincident therewith, such as an 
in-service right ankle injury.  The 
examiner should explain his opinions in 
the context of the available record.  (If 
the January 2001 examiner is not 
available, another examination should be 
scheduled with a view toward answering 
the medical nexus question set forth 
above.)

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
providing information or evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

